Citation Nr: 1041884	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-01 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Basic eligibility to receive nonservice-connected VA pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The appellant served on active duty from January 23, 2006 to 
March 16, 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appellant was scheduled at his request to testify before the 
RO's Decision Review Officer (DRO) in March 2007 and before a 
Member of the Board in a hearing at the RO in August 2008, but he 
failed without explanation to appear for either hearing.  His 
request for hearing is accordingly deemed to be waived.


FINDINGS OF FACT

1.  The appellant's aortic stenosis is a congenital defect that 
was not subjected to a superimposed injury or disease during 
service.

2.  The appellant did not have at least 90 days of active service 
during a period of war.


CONCLUSIONS OF LAW

1.  A heart condition was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(c) 
(2010).  

2.  The claim for a permanent and total rating for nonservice-
connected disability VA pension purposes must be denied by 
operation of law.  38 U.S.C.A. § 1521 5107 (West 2002); 38 C.F.R. 
§3.3 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts entitlement to service connection for a 
heart condition and also asserts entitlement to a nonservice-
connected pension.   The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

In this case, a letter in July 2006 notified the appellant of the 
evidence required to substantiate his claims for service 
connection and for nonservice-connected pension, to include the 
disability-rating and effective-date elements of a service 
connection claim.  The appellant had ample opportunity to respond 
prior to issuance of the September 2006 rating decision on 
appeal.

The Board also finds VA has complied with its duty to assist the 
appellant in the development of his claims.  In this regard, the 
Board notes that service treatment records (STRs) and VA 
outpatient records were obtained, and the appellant was afforded 
appropriate VA examination.  Neither the appellant nor his 
representative has identified any outstanding evidence that could 
be obtained to substantiate any of the claims.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and not prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claims.

Entitlement to Service Connection

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c); Winn v.
Brown, 8 Vet. App. 510, 516 (1996).  

Service connection for congenital, developmental, or familial 
diseases (not defects) may be granted when the evidence as a 
whole establishes that the disease in question was incurred in or 
aggravated by military service within the meaning of VA law and 
regulations.   However, when during service a congenital defect 
is subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The appellant's service treatment records (STRs) include an 
enlistment physical examination report in which the heart is 
clinically evaluated as "normal;" in the accompanying self-
reported Report of Medical  History the appellant denied any 
history of heart problems.  Thereafter, during basic training the 
appellant was seen in the dispensary for dehydration, during 
which he was identified with incidental finding of diastolic 
murmur; follow-up diagnostics showed severe aortic regurgitation, 
although the appellant reported no heart failure symptoms and 
participated actively in physical activity without limitation.  
Despite the absence of active symptoms, the appellant was placed 
on medical hold and processed for separation from service.  Of 
note, the appellant was offered corrective heart surgery by the 
Air Force, but he chose to forego such surgery and return home.  

The appellant was discharged from service on the basis of 
erroneous enlistment, because he should not have been permitted 
to enlist with the aortic regurgitation.  He was not afforded a 
disability separation.

The appellant was evaluated by Pee Dee Cardiology Associates in 
April 2006, one month after his discharge from service.  The 
appellant denied symptoms and stated he walked long distances and 
exercised three times per week without any problems.  He also 
reported that during active service he was able to keep up with 
everyone else and was diagnosed with the heart murmur when he 
became dehydrated and was noted to have diastolic murmur.  
Electrocardiogram (EKG) was essentially normal.  The clinical 
impression was (1) bicuspid aortic valve and (2) probable 
moderate aortic stenosis.

The appellant had a VA examination of the heart in August 2006.  
The appellant denied active symptoms but stated he did not 
exercise secondary to the heart condition being evaluated.  The 
examiner diagnosed aortic valve insufficiency and recommended 
follow-up by a cardiologist.

Follow-up VA echocardiogram (ECHO) in September 2006 confirmed an 
impression of quadricusp aortic valve, with most the 
regurgitation between the smaller secondary cusp and the larger 
to the two cusps.

On review of the evidence above, the Board notes the appellant's 
heart disorder, as identified during and after service, is aortic 
stenosis due to bicuspid or quadricusp aortic valve.  Such a 
disorder is a congenital defect.  See The Merck Manual, Sec. 7, 
Ch. 76, "Aortic Stenosis" (the most common cause of aortic 
stenosis in patients  under 70 years of age is a congenital 
bicuspid aortic valve; congenital aortic stenosis occurs in 3-5 
in every 1000 births and affects more males).  

Because the appellant's heart disorder is a congenital defect, 
compensation is not possible unless the defect was subjected to a 
superimposed injury or disease during service.  Review of the 
evidence shows no such superimposed disease or injury.  The 
Veteran clearly was asymptomatic during service, and was able by 
his own admission to perform all physical activities required of 
basic trainees, and he continued to be asymptomatic after 
discharge from service.  Further, medical evidence after 
discharge from service does not show the presence of any 
superimposed disease or injury onto the aortic stenosis that 
could potentially be attributed to active service.

The appellant's service representative asserts the appellant's 
claimed disorder should be addressed as a preexisting condition, 
and should be analyzed under the basis of presumption of 
soundness.  The Board disagrees.  The presumption of soundness 
does not apply when a condition is a congenital or developmental 
defect, as service connection cannot be granted for such 
disorder. See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) 
(noting the difference between defect and disease and further 
noting that service connection may be granted if the congenital 
or developmental condition is a disease).

In sum, the appellant's claimed heart condition is shown to be a 
congenital defect, and there is no shown superimposed disease or 
injury during active service.  Accordingly, he does not have a 
diseases or injuries within the meaning of applicable statutes 
and regulations for which service connection may be considered; 
see 38 C.F.R. § 3.303(c).   Accordingly, his claim for service 
connection must be denied.

In light of the evidence preponderating against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107.

Entitlement to Nonservice-Connected Pension

Legal Criteria

The law authorizes the payment of non-service connected 
disability pension to a veteran of a war who has the requisite 
service and who is permanently and totally disabled. 38 U.S.C.A. 
§§ 1502, 1521.   

In pertinent part, eligibility for pension may be established by 
a veteran having active service of either (1) 90 days or more 
during a period of war; (2) a period of 90 consecutive days or 
more when such period began or ended during a period of war; (3) 
or an aggregate of 90 days or more in two or more separate 
periods of service during more than one war; or (4) served in 
active military service and was discharged or released from such 
wartime service by reason of disability adjudged service-
connected, or at time of discharge had a service-connected 
disability, shown by official service records, which in medical 
judgment would have justified a discharge for disability. 38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period August 2, 1990 to the present is a period of war.  38 
U.S.C.A. § 101; 38 C.F.R. § 3.2(h).

Eligibility for VA benefits is based on statutory and regulatory 
provisions that define an individual's status as a veteran of 
military service.  See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. 
§§ 3.1, 3.6.  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that he or she is a veteran 
as defined by VA statute and regulations.

Analysis

The appellant served on active service for 52 days (January 23 to 
March 16, 2006).  Although his entire service was during a period 
of war, he does not meet the threshold of 90 days for 
consideration for nonservice-connected pension.

Because VA was created for the benefit of veterans, a person 
seeking veterans' benefits must bear the initial burden of 
establishing his or her veteran status.  Laruan v. West, 11 Vet. 
App. 80, 84-86 (1998) (rev'd on other grounds, D'Amico v. West, 
12 Vet. App. 264 (1999)).

Hence, pursuant to governing legal authority, he cannot meet the 
threshold requirements, and the claim must be denied as lacking 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Entitlement to service connection for a heart condition is 
denied.

Entitlement to nonservice-connected pension is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


